DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to a communication filed 07/01/2020. 
2.	Claims 1-15 are pending in this application; claims 1, 10 and 13 are independent claims. 

Claim Objections
Claim(s) 1, 10 and 13 is/are objected to because of the following informalities:  "a hardware component of the display ... power state" appear to contain grammatical error(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (“Waites”, US 20120320280 A1), Christensen (US 6493002 B1) and Ashworth et al. (“Ashworth”, US 20070045441 A1).
figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]: e.g. a previous default, which could be system- or user-specified might be automatically entered upon plug in, and users can choose an energy-saving or quick-start mode of the factory default sleep mode or PO-Mode or factory reset to default sleep mode wherein after starting, a menu is invoked with pros and cons of each mode and allowing a user to choose another mode such as energy saving/ES-Mode wherein the video is disabled but the components/hardware that responds to user input is enabled or some of the other major functional subsystems 110 may be user-enabled 111). 
Waites does not disclose indicating a hardware component of the display device is powered off. However, Christensen in the analogous art of energy saving modes teaches: indicating that in a default power mode that is a current power mode of the display device, a hardware component of the display device different than display hardware is powered off when the display device enters a low-power state and permitting, by the display device, a user to have the hardware component remain powered on when the display device enters the low-power state (col. 86, lines 17-20: providing control and indication of turning off of a hardware component). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christensen with the teachings of Waites. One having ordinary skill in the art would have been motivated to combine such power saving modes to provide seamless operation in all power state conditions (p 2, lines 22-23).
Waites and Christensen do not explicitly disclose in response to a device being turned on for the first time after a factory reset, displaying a message. However, Ashworth in the analogous art of factory defaults teaches: in response to a device being turned on for the first time after a factory reset, displaying a message (para [0010, 0037]: only displays an initial setup screen/wizard menus upon initial power and uses factory default settings to determine if it is the first power on of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashworth with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such a mode to simplify the user interface experience para [0011]. Furthermore, in view of KSR, 127 S. Ct. 1727 at 1742, 82 USPQ2d at 1397 (2007), it would have been obvious to an artisan at the time of the invention to substitute Waites’ power menu for one of Ashworth’s custom setting personalization menus displayed during initial setup.
	As per claim 2, the modified Waites teaches the method of claim 1. The modified Waites further teaches receiving input from the user indicating that the hardware component is to 15 remain powered on when the display device enters the low-power state and, in response to receiving the input, changing the current power mode of the display device to a non-default power mode in which the hardware component remains on when the display device enters the low-power state (Christensen: col. 86, lines 17-20: providing control and indication of turning off of a hardware component).
	As per claim 3, the modified Waites teaches the method of claim 1. The modified Waites further teaches permitting the user to select which of the hardware components are to remain powered on when the display device enters the low-power state (Waites: fig. 4; para [0035, 0043-0044]; claims 14-16: changing from ES-mode to QS-mode so that some of the other major functional subsystems 110 may be user-enabled 111).
As per claim 4, the modified Waites teaches the method of claim 1. The modified Waites further teaches displaying a graphical user interface (GUI) indicating a plurality of power modes of the display device comprising: a first power mode that is the default power mode, a second power mode in which the hardware component remains powered on when the display device enters the low-power state and wherein permitting the user to have the hardware component remain powered on when the display device enters the low-power state comprises: permitting the user to maintain the first power mode or select the second power mode via the GUI (Christensen: col. 86, lines 17-20: providing control and indication of turning off of a hardware component). 
figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]: e.g. a previous default, which could be system- or user-specified might be automatically entered upon plug in, and users can choose an energy-saving or quick-start mode of the factory default sleep mode or PO-Mode or factory reset to default sleep mode wherein after starting, a menu is invoked with pros and cons of each mode and allowing a user to choose another mode such as energy saving/ES-Mode wherein the video is disabled but the components/hardware that responds to user input is enabled or some of the other major functional subsystems 110 may be user-enabled 111) and permitting a user to change the current power mode of the display device via a GUI (para [0011]; claim 14: selection of mode via GUI). 
Waites does not disclose indicating a hardware component of the display device is powered off. However, Christensen in the analogous art of energy saving modes teaches: indicating that in a default power mode that is a current power mode of the display device, a hardware component of the display device different than display hardware is powered off when the display device enters a low-power state and permitting, by the display device, a user to have the hardware component remain powered on when the display device enters the low-power state (col. 86, lines 17-20: providing control and indication of turning off of a hardware component). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christensen with the teachings of Waites. One having ordinary skill in the art would have been motivated to combine such power saving modes to provide seamless operation in all power state conditions (p 2, lines 22-23).
Waites and Christensen do not explicitly disclose in response to a device being turned on for the first time after a factory reset, displaying a message. However, Ashworth in the analogous art of factory defaults teaches: in response to a device being turned on for the first time after a factory reset, displaying a para [0010, 0037]: only displays an initial setup screen upon initial power and uses factory default settings to determine if it is the first power on of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashworth with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such a mode to simplify the user interface experience para [0011].
As per claim 13, Waites teaches a display device comprising: display hardware to display an image (fig. 2 para [0011]: necessary hardware to interact with the GUI); 
when one or more of the display device is turned on for a first time, the display device being turned on for the first time a factory reset thereof and the display device being factory reset, indicate that in a current power mode hardware is powered off when the display device enters the low-power state (figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]: e.g. a previous default, which could be system- or user-specified might be automatically entered upon plug in, and users can choose an energy-saving or quick-start mode of the factory default sleep mode or PO-Mode or factory reset to default sleep mode wherein after starting, a menu is invoked with pros and cons of each mode and allowing a user to choose another mode such as energy saving/ES-Mode wherein the video is disabled but the components/hardware that responds to user input is enabled or some of the other major functional subsystems 110 may be user-enabled 111) and permitting a user to change the current power mode of the display device via a GUI (para [0011]; claim 14: selection of mode via GUI). 
Waites does not disclose indicating a hardware component of the display device is powered off. However, Christensenin the analogous art of energy saving modes teaches: indicating that in a default power mode that is a current power mode of the display device, a hardware component of the display device different than display hardware is powered off when the display device enters a low-power state and permitting, by the display device, a user to have the hardware component remain powered on when the display device enters the low-power state (col. 86, lines 17-20: providing control and indication of turning off of a hardware component). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christensen with the teachings of 
Waites and Christensen do not explicitly disclose in response to a device being turned on for the first time after a factory reset, displaying a message. However, Ashworth in the analogous art of factory defaults teaches: in response to a device being turned on for the first time after a factory reset, displaying a message (para [0010, 0037]: only displays an initial setup screen upon initial power and uses factory default settings to determine if it is the first power on of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashworth with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such a mode to simplify the user interface experience para [0011].
5.	Claim(s) 5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (“Waites”, US 20120320280 A1), Christensen (US 6493002 B1), Ashworth et al. (“Ashworth”, US 20070045441 A1) and Choi et al. (“Choi”, US 20170048801 A1).
As per claim 5, the modified Waites teaches the method of claim 4. The modified Waites further teaches indicating whether the plurality of hardware components remain powered on when the display device enters the low-power state and permitting, by the display device, a user to have a hardware component of a plurality of hardware components remain powered on when the display device enters the low-power state (Waites: figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]; claims 8, 11 and 14: e.g. a previous default, which could be system- or user-specified might be automatically entered upon plug in, and users can choose an energy-saving or quick-start mode of the factory default sleep mode or PO-Mode or factory reset to default sleep mode wherein after starting, a menu is invoked with pros and cons of each mode and allowing a user to choose another mode such as energy saving/ES-Mode wherein the video is disabled but the components/hardware that responds to user input is enabled or some of the other major functional subsystems 110 may be user-enabled 111; Christensen: col. 86, lines 17-20: providing control and indication of turning off of a hardware component). The modified Waites does not disclose a third power mode in which a user selects which components remain powered on when entering the low-power figs. 13A-14 and 16; para [0117, 0121-0122, 0125]: the plurality of power saving mode menus 641, 643, 645, and 647 are a normal mode, a hard mode, an ultra mode, and a customized mode, e.g. in response to selection of ultra mode 645, a plurality of function menus is displayed in fig. 13C to restrict components such as CPU, Wi-Fi, LED, touch vibration, Bluetooth, GPS, LCD, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such power management in order to provide customization.
As per claim 11, the modified Waites teaches the medium of claim 10. The modified Waites further teaches that the hardware component is one of a plurality of hardware components, wherein the GUI lists a plurality of power modes of the display device comprising: a first power mode that is the default power mode (Waites: claim 8: ES-mode); a second power mode in which the hardware component remains powered on when the display device enters the low-power state (Waites: fig. 4; para [0035, 0043-0044]: QS-mode),  and wherein permitting the user to have the hardware component remain powered on when the display device enters the low-power state comprises: permitting the user to maintain the first power mode or select the second power mode via the GUI (Waites: fig. 4; para [0035, 0043-0044]: changing from ES-mode to QS-mode so that some of the other major functional subsystems 110 may be user-enabled 111). 
Although the modified Waites teaches indicating whether the plurality of hardware components remain powered on when the display device enters the low-power state and permitting, by the display device, a user to have a hardware component of a plurality of hardware components remain powered on when the display device enters the low-power state (Waites: figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]; claims 8, 11 and 14: e.g. a previous default, which could be system- or user-specified might be automatically entered upon plug in, and users can choose an energy-saving or quick-start mode of the factory default sleep mode or PO-Mode or factory reset to default sleep mode wherein after starting, a menu is invoked with pros and cons of each mode and allowing a user to choose another mode such as energy saving/ES-Mode wherein the video is disabled but the components/hardware that responds to user input is enabled or some of the other major functional subsystems 110 may be user-enabled 111; Christensen: col. 86, lines 17-20: providing control and indication of turning off of a hardware component). The modified Waites does not disclose a third power mode in which a user selects which components remain powered on when entering the low-power state wherein permitting the user to maintain a first power mode or to select a second power mode comprises permitting the user to maintain the first power mode, select the second power mode, or select the third power mode and wherein permitting the user to have the component remain powered on when entering the low-power state further comprises: in response to the user selecting the third power mode, displaying another graphical interface in which the components are individually listed, and permitting the user to individually select which of the components are to remain powered on when entering the low-power state. However, Choi in the analogous art of power management teaches: a third power mode in which a user selects which components remain powered on when entering the low-power state wherein permitting the user to maintain a first power mode or to select a second power mode comprises permitting the user to maintain the first power mode, select the second power mode, or figs. 13A-14 and 16; para [0117, 0121-0122, 0125]: the plurality of power saving mode menus 641, 643, 645, and 647 are a normal mode, a hard mode, an ultra mode, and a customized mode, e.g. in response to selection of ultra mode 645, a plurality of function menus is displayed in fig. 13C to restrict components such as CPU, Wi-Fi, LED, touch vibration, Bluetooth, GPS, LCD, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such power management in order to provide customization.
	Claim 14 is similar in scope to the combination of claims 4 and 5 and is therefore rejected under similar rationale, except for the feature of showing on the display hardware a plurality of power modes of the display device comprising indications and selections of whether individual hardware components are to be powered on or off, which the modified Waites teaches (Gomez: figs. 13A-14 and 16; para [0117, 0121-0122, 0125]: the plurality of power saving mode menus 641, 643, 645, and 647 are a normal mode, a hard mode, an ultra mode, and a customized mode, e.g. in response to selection of ultra mode 645, a plurality of function menus is displayed in fig. 13C to restrict components such as CPU, Wi-Fi, LED, touch vibration, Bluetooth, GPS, LCD, etc.). 
6.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (“Waites”, US 20120320280 A1), Christensen (US 6493002 B1), Ashworth et al. (“Ashworth”, US 20070045441 A1) and Udono (US 20070268397 A1).
As per claim 6, the modified Waites teaches the method of claim 4. The modified Waites further teaches a plurality of power modes of the display device in the language of the display device, the power modes comprising a first power mode that is the default power mode and a second power mode indicating that the hardware component remains powered on when the display device enters the low-power state and Waites: figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]; Christensen: col. 86, lines 17-20). 
The modified Waites does not explicitly disclose displaying, by a display device, a graphical user interface (GUI) indicating a plurality of different languages including a default language of the display device and permitting, by the display device, the user to change a language of the  display device to one of the different languages other than the default language wherein displaying the message comprises displaying in the GUI that indicates the plurality of different languages. However, Udono in the analogous art of assistance or information provided teaches: displaying, by a display device, a graphical user interface (GUI) indicating a plurality of different languages including a default language of the display device and permitting, by the display device, the user to change a language of the  display device to one of the different languages other than the default language wherein displaying the message comprises displaying in the GUI that indicates the plurality of different languages (fig. 13; para [0128]: fig. 13 provides a menu for user to select a language different from the default English language). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Udono with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such assistance or information provided in order to provide information in a language the user understands.
7.	Claim(s) 7, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (“Waites”, US 20120320280 A1), Christensen (US 6493002 B1), Ashworth et al. (“Ashworth”, US 20070045441 A1) and Gomez et al. (“Gomez”, US 20150185971 A1).
As per claim 7, the modified Waites teaches the method of claim 1 wherein displaying the message comprises displaying a graphical user interface (GUI) indicating that in the current power mode of the display device the hardware component is powered off when the display device enters the low-power state and permitting the user to have the hardware component powered on comprises permitting the user to select an element of the GUI to change the current power mode of the display device (Waites: figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]; Christensen: col. 86, lines 17-20). The modified Waites does not explicitly disclose after a period of time has elapsed in which a GUI has been displayed without user selecting an element of the GUI, removing the GUI so that the GUI is no longer displayed. However, Gomez in the analogous art of menu teaches: after a period of time has elapsed in which a GUI has been displayed without user selecting an element of the GUI, removing the GUI so that the GUI is no longer displayed (para [0096]: when a predetermined amount of time of inactivity has passed, removing the menu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gomez with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such a menu in order to provide a menu when necessary and avoid cluttering the display space.
As per claim 8, the modified Waites teaches the method of claim 7. The modified Waites further teaches changing the current power mode of the display from a first power mode that is the default power mode, to a second power mode in which the hardware component remains on when the display device enters the low-power state (Christensen: col. 86, lines 17-20: providing control and indication of turning off of a hardware component).
As per claim 12, the modified Waites teaches the method of claim 10 wherein the hardware component is one of a plurality of hardware components, wherein the GUI comprises an element that is selectable by the user to change the current power mode of the display device wherein the display device is to permit the user to change the current power mode by, in response to the user selecting the element, changing the current power mode of the display from a first power mode that is the default power mode, to a second power mode in which the hardware component remains on when the display device enters the low-power state (Waites: figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]; Christensen: col. 86, lines 17-20). The modified Waites does not explicitly disclose after a period of time in which a GUI has been displayed without interaction from the user, remove the GUI so that the GUI is no longer displayed. However, Gomez in the analogous art of GUIs teaches: after a period of time in which a GUI has been displayed without interaction from the user, remove the GUI so that the GUI is no longer displayed (para [0096]: when a predetermined amount of time of inactivity has passed, removing the menu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gomez with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such a GUI in order to provide a GUI when necessary and avoid cluttering the display space.
As per claim 15, the modified Waites teaches the method of claim 10 wherein the additional hardware comprises a plurality of hardware components wherein the processing hardware is to indicate via the display hardware that in the current power mode the additional hardware is powered off when the display device enters the low-power state by showing on the display hardware a control that is selectable by the user to change the current power mode of the display device and wherein the processing hardware is to permit the user to change the current power mode by, in response to the user selecting the control, changing the current power mode of the display from a first power mode that is the default power mode, to a second power mode in which the hardware component remains on when the display device enters the low-power state (Waites: figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]; Christensen: col. 86, lines 17-20). The modified Waites does not explicitly disclose after a period of time in which a control has been shown on the display hardware without selection by the user, remove the control so that the control is no longer shown. However, Gomez in the analogous art of selection of controls teaches: after a period of time in which a control has been shown on the display hardware without selection by the user, remove the control so that the control is no longer shown (para [0096]: when a predetermined amount of time of inactivity has passed, removing the menu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gomez with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such selection of controls in order to provide selection of controls when necessary and avoid cluttering the display space.
8.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (“Waites”, US 20120320280 A1), Christensen (US 6493002 B1), Ashworth et al. (“Ashworth”, US 20070045441 A1) Windows 7, Help and Support, Keyboard Shortcuts (“Windows 7”, pp. 1 -3).
As per claim 9, the modified Waites teaches the method of claim 8. The modified Waites further teaches indicating whether the plurality of hardware components remain powered on when the display device enters the low-power state and permitting, by the display device, a user to have a hardware component of a plurality of hardware components remain powered on when the display device enters the low-power state wherein displaying the message further comprises permitting the user to have the hardware component powered on further comprises in response to the user selecting, changing the current power mode of the display from the first power mode to the second power mode and in response to the user selecting, displaying an additional GUI indicating a plurality of power modes of the display device comprising the first power mode and the second power mode in which the user selects which of the hardware components remain powered on when the display device enters the low-power state (Waites: figs. 4 and 6-7; para [0035, 0041-0045, 0052-0053, 0055]; claims 8, 11 and 14: e.g. a previous default, which could be system- or user-specified might be automatically entered upon plug in, and users can choose an energy-saving or quick-start mode of the factory default sleep mode or PO-Mode or factory reset to default sleep mode wherein after starting, a menu is invoked with pros and cons of each mode and allowing a user to choose another mode such as energy saving/ES-Mode wherein the video is disabled but the components/hardware that responds to user input is enabled or some of the other major functional subsystems 110 may be user-enabled 111; Christensen: col. 86, lines 17-20: providing control and indication of turning off of a hardware component). The modified Waites does not disclose a third power mode. However, Choi in the analogous art of power management teaches a third power mode (figs. 13A-14 and 16; para [0117, 0121-0122, 0125]: the plurality of power saving mode menus 641, 643, 645, and 647 are a normal mode, a hard mode, an ultra mode, and a customized mode, e.g. in response to selection of ultra mode 645, a plurality of function menus is displayed in fig. 13C to restrict components such as CPU, Wi-Fi, LED, touch vibration, Bluetooth, GPS, LCD, etc.). It would have been obvious to one of ordinary 
Not explicitly disclosed is the feature of displaying a hot key button menu graphically indicating a current button mapping of a plurality of hot keys of the display device to implement selection. However, Windows 7 in the analogous art of user inputs teaches: displaying a hot key button menu graphically indicating a current button mapping of a plurality of hot keys of the display device to implement selection (pp 1-3: listing of shortcut keys and their functions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Windows 7 with the teachings of the modified Waites. One having ordinary skill in the art would have been motivated to combine such user inputs given that keyboard shortcuts can make it easier to interact with your computer, saving you time and effort as you work.

Response to Arguments
9.	Applicant's arguments filed 07/01/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.		

Inquires
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EST).  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	
	
/Le Nguyen/				
Patent Examiner 			
December 5, 2020

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174